This case does not, in my opinion, fall within that provision of 49 U.S.C.A. (Sup.), § 3(2), upon which the majority opinion relies. That provision has reference to consignees generally who, by accepting delivery of freight, become liable, as a matter of law, for the transportation charges. *Page 288 
The case at hand presents a situation where the consignee, who would otherwise have become liable for the charges by mere acceptance of delivery of the freight to it, positively refused to accept such delivery unless the charges were prepaid, and where the carrier, after inquiry and with full knowledge of the facts, made delivery on a prepaid basis, thereby representing to the consignee that the charges had in fact been paid.
This case is also to be distinguished from those wherein a consignee who, though legally liable for the transportation charges, actually paid an amount less than the lawful rate. In such instances, the consignee is liable for the unpaid amount, for the reason that he is presumed to know the lawful rate, and his liability goes to the full extent of the lawful charges. That situation is quite different from the one presented here, where the question is not one of amount of legal charges, but rather of legal liability for any amount.
The carrier in this instance knew, when delivery to the consignee was first tendered, that the transportation charges had not been paid. It knew, also, that under 49 U.S.C.A. (Sup.), § 3(2), it could not lawfully deliver or relinquish the freight until all tariff rates and charges therefor had been paid. Upon refusal of delivery by the consignee because the charges were not prepaid, the carrier communicated with its connecting carrier and, so far as the consignee could know, communicated with the original shipper as well. With full knowledge of the facts, the carrier then changed the billing to read "prepaid" and made delivery to the consignee on that basis. The consignee had every reason and right to believe that the carrier had collected the freight charges from the consignor and thus enabled itself, the carrier, to make delivery in compliance with the statute. Had the consignee *Page 289 
known that the charges had not in fact been paid, it could again have refused to accept delivery, or else, upon accepting delivery, it could have protected itself by retaining the goods until the consignor had reimbursed it for the amount of freight charges advanced. That right of protection, however, is now lost to the consignee, for the goods have gone out of its possession, and the consignor is insolvent.
To construe the statute as the majority opinion construes it, is to require every consignee of freight which is shipped prepaid to satisfy himself, before accepting delivery, that the freight charges have actually been paid. In other words, the consignee must dispute a fact which the carrier asserts to be true, or else run the risk of being held liable if, years later, the carrier claims that what it had formerly asserted to be true, is not in fact true.
Conceding that it is a matter of "public interest" that carriers collect the lawful rate of charges from all shippers, without discrimination, I am of the opinion that private rights are also entitled to protection, and that the protection of the latter, in a case such as we have here, will in no proper sense tend to prejudice those rights of the public which the statute was designed to protect.
I dissent.
BEALS and SIMPSON, JJ., concur with STEINERT, J. *Page 290